Citation Nr: 1719014	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) for the period prior to June 17, 2013, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 17, 2013.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967, including combat service in the Republic of Vietnam.  The Veteran's awards and decorations include the Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for post-traumatic stress disorder (PTSD) and assigned an initial 30 percent rating effective June 9, 2008.  During the course of the appeal, jurisdiction over this case was transferred to the RO in Chicago, Illinois.  

In his substantive appeal, the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The Board previously found the Veteran to have withdrawn his request to testify when he failed to report for a scheduled October 2012 hearing.  38 C.F.R. § 20.704 (2016). 

In December 2012, the Board remanded the claim of entitlement to an initial rating in excess of 30 percent for PTSD for additional development.  

A June 2013 rating decision granted a higher initial 50 percent rating for PTSD, effective June 9, 2008, and a 70 percent rating for PTSD, effective June 17, 2013.  While the RO has assigned higher, staged ratings for the Veteran's service-connected PTSD, this increase does not represent the maximum ratings available for either of the appeal periods.  Therefore, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

A June 2016 rating decision granted a TDIU due to service-connected PTSD, effective June 17, 2013.  Although the Veteran has submitted a notice of disagreement, but has not yet perfected an appeal as to the denial of a TDIU for the period prior to June 17, 2013, the Board notes that the TDIU issue is part and parcel of the perfected appeal as to the claim for a higher initial rating for PTSD.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2009, the Veteran executed a new power-of- attorney (VA Form 21-22), designating  private attorney, Ralph J. Bratch.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  For the period prior to July 10, 2010, the Veteran's PTSD symptoms are of no more than occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas are not demonstrated.

2.  As of July 10, 2010, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated. 

3.  For the period prior to July 10, 2010, the Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation. 

4.  As of July 10, 2010, the evidence of record reasonably demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to July 10, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD for the period beginning on July 10, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a TDIU for the period prior to July 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU for the period beginning on July 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated June 2008, July 2008, and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's VA medical treatment records, records of previous employment and lay statements from the Veteran and buddies.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was also afforded VA compensation and pension examinations in May 2009, June 2013, and March 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims for entitlement to an initial rating increase for his service-connected PTSD and entitlement to a TDIU.

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's service-connected PTSD is rated as 50 percent disabling for the period prior to June 17, 2013 and 70 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Period prior to July 10, 2010

The evidence prior to July 10, 2010 consists of a May 2009 VA examination showing that the Veteran reported that his sleep was disrupted, describing early morning awakenings and kicking in his sleep.  The Veteran stated that he and his wife have slept in separate beds for decades because he had kicked her out of bed several times.  Once he even slapped her while he was sleeping.  The Veteran denied crying spells or being depressed.  The Veteran noted intrusive thoughts about Vietnam at least weekly.  He endorsed nightmares twice per week about death and dying, but he denied flashbacks.  He noted occasional hyper startled responses.  The Veteran stated he enjoys quiet times such as watching television.  His energy was fair and his concentration was okay.  He named his wife as his only friend.  The Veteran reported preference towards isolation as he does not like crowds or restaurants.  

The VA examiner noted the Veteran's affect was euthymic.  The Veteran denied suicidal or homicidal ideations, paranoia, delusions, auditory or visual hallucinations.  The VA examiner stated that his memory was intact and his hygiene was good.  The Veteran's serial 7s were intact with some difficulty.  The VA examiner characterized his symptoms as detachment, sleep disturbance, irritability, and hyper startled response. The examiner assigned the Veteran with a Global Assessment of Functioning (GAF) score of 60.  The VA examiner concluded that the Veteran appeared to have mild impairment in social functioning secondary to his PTSD.  

The Board has considered the evidence of record in light of the criteria noted above, and finds that the Veteran's service-connected PTSD prior to July 10, 2010, is appropriately compensated at 50 percent.

In this regard, the Veteran's PTSD symptoms prior to July 14, 2010 were manifested, primarily, by: chronic sleep impairment, irritability, hyper startled responses, intrusive thoughts, avoidance behaviors, and social isolation.  The Board finds that symptomatology is consistent with occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.

The Board emphasizes that prior to July 14, 2010 the evidence does not show that the Veteran had suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation). The evidence of record does not show symptoms with deficiencies in most areas.  Furthermore, the evidence does not show total occupation and social impairment.

In addition, the Board has considered that in May 2009, the Veteran was assessed with a GAF score of 60.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupation, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  This score is largely consistent with the assignment of a 50 percent disability rating for the period prior to July 14, 2010.

Accordingly, the Board finds that no higher rating was warranted prior to July 10, 2010.

As of July 10, 2010 

In correspondence dated July 10, 2010, the Veteran's father, S.N.B., stated that the Veteran cannot sit still and is constantly moving around.  The Veteran does not trust anyone except his father and his wife and he has not close friends.  S.N.B. describes the Veteran as nervous, easily angered, depressed, withdrawn and lacking self-esteem.  S.N.B. reported the Veteran has panic attacks and nightmares.  S.N.B. states he must wake him up from a distance because the Veteran wakes up "like he is ready to fight."  There are times when the Veteran sits around and cries but the Veteran does not want to talk about it.  Other times, he sits and stares like he is somewhere else. The Veteran is security conscious, keeping the doors locked and the lights on in the house all the time.  S.N.B. also stated that the Veteran suffers from mood swings.   

In a July 2010 correspondence, the Veteran's aunt, Q.E.B., described the Veteran as very paranoid of people and acting like someone is "out to get him."  He does not trust anyone and he does not have any real close friends.  The Veteran is always nervous and suffers from anxiety attacks all the time.  Sometimes, he will sit and cry, but when he is asked what the matter is he will say nothing is wrong.  Q.E.B. describes the Veteran as nervous, depressed, lacking self-esteem, insecure, irritable, angry, and short tempered.  He does not attend family functions.  He is not capable of making new friends and he has broken off all contact with his old friends. Q.E.B. reports that his memory has deteriorated.  The Veteran forgets things easily, including appointments and the names of relatives.  He is very security conscious, keeping his doors locked, windows closed, and the blinds pulled shut.  The Veteran is jumpy at the sound of loud noises.  He does not sleep well at night, cannot concentrate on any one issue, and cannot handle stressful situation.  There are times when the Veteran has blackouts and Q.E.B. must yell at him to get his attention. He does not know where he is when he comes out of the blackout.  The Veteran is withdrawn, preferring to stay in the house by himself.  He drinks to relax himself and to try to forget his problems.  The Veteran has stated to Q.E.B. that he would be better off dead all the time and does not care if he lives or dies.  Q.E.B. has seen him talk to himself when no one is around.  He has rituals where everything has to be in its own place and you cannot move them or he will get very angry.  His hygiene is worse now than what it used to be and he sometimes will wear the same clothes for two or three days at a time.  Q.E.B. states he is worse now as compared to several years ago.

The Veteran's wife, M.B., in a July 2010 correspondence stated that the Veteran is hypervigilant and paranoid of everyone around him.  He does not have any real friends and his old friends do not want to be around the Veteran.  He has nightmares at night and he no longer sleep in the same bed with his wife.  His wife is afraid that he will hurt her in because he kicks and punches in his sleep.  There are times when he watches TV and it will cause him to have flashbacks.  If he hears gun shots or fire crackers he gets really nervous.  He shows no interest in any sexual activity anymore and he is always depressed.  The Veteran is very moody and has a very short fuse.  When he gets upset, he becomes verbally abusive and throws things.  The wife states that his memory is deteriorating and he relies on her to remember things for him.  He has a hard time remembering the names of family members.  If they go out to eat they have to go to the same place to eat and he has to sit in the same place every time.  The Veteran avoids large crowds.  He is very security conscious, ensuring the lights are on in the house all the time and the doors locked.  He will not watch fireworks because loud noises startle him.  He does not handle stress well.  If there is something stressful occuring, the Veteran will get up and leave.  His concentration is poor and he cannot focus on any one thing for a very long time.  He is a loner and he has withdrawn, staying home most of the time.  The wife describes a sense of guilty that the Veteran holds for coming home alive from Vietnam while his friends did not.  The Veteran states that he would be better off dead than alive.  He has rituals were he has to have his shoes right by the door.  There are times when he will just sit and stare during which his wife has to call his name several times to get him to answer.  

At a June 2013 VA PTSD examination, the Veteran continued to present symptoms of PTSD including reliving and recollecting traumatic memories, sleep problems, restless sleep, and avoidance of talking about Vietnam with friends and family members.  The VA examiner assigned a GAF score of 47.  The VA examiner found occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA examiner listed his symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like settings, and an inability to establish and maintain effective relationships.  The VA examiner concluded that the Veteran is unable to secure and maintain gainful employment in physical type of work.  However, he should be able to perform sedentary type of work with a limited contact with people.

The Veteran submitted statements in July 2014 and February 2015 relating to his previous employment.  His last date of full time employment was in 2005, at which time he worked as a supervisor of new construction projects.  Between 2005 and 2007, the Veteran worked at his wife's company part time.  The Veteran asserted that he lost 8 months of employment in the last 12 months of his employment between 2006 and 2007 due to his PTSD. 

May 2015 VA medical treatment records include a social work assessment by D.M., LCSW, for an unrelated disability.  The Veteran denied feeling sad, depressed or voicing homicidal and/or suicidal ideations at this time.  He also stated that for the most part his PTSD is fairly controlled in terms of his emotional stability as he does have recurrent nightmares and flashbacks but he feels that he can deal with the nightmares and flashbacks without psychotherapy (group or individual).  The Veteran reports he tried group therapy with a therapist and found the experience too intense and uncomfortable.  Veteran reports drinking on average a couple shots of brandy on a regular basis which relaxes him and also helps him sleep.  In reference to his wife's recent death he appears to be grieving naturally as she had been ill for a few years before her death, which he says allowed him sometime to be more prepared.  The Veteran also reported that he is a loner, preferring to be by himself rather than with his family and a few friends. The Veteran is described as somewhat isolative.  The Veteran also stated that he has been able to prepare his meals and perform the other necessary household tasks without a lot of difficulty but that as his hip pain worsened it was getting harder for him to perform some of the household tasks.  D.M. stated that he appeared motivated and looking forward to getting successfully rehabbed and resume his active and independent lifestyle.

October 2014 VA medical treatment records show a negative PTSD screening test.  At this time, it is noted that the Veteran had also lost about 15 pounds since the death of his wife in December 2013.  The Veteran reported that his mood had been fine, adding that he was prepared for his wife's death.  A review of the Veteran's medications shows chronic PTSD with stable mood and continues trazodone 50 mg. at bedtime. 

In a March 2016 VA PTSD examination, the VA examiner the VA examiner stated that his symptoms have included: distressing memories; distressing dreams; avoidance of or efforts to avoid external reminders that arouse memories, thoughts, or feelings associated with events; diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior; hypervigilance, concentration difficulty, and sleep disturbance.  The VA examiner further stated that features of his condition have included social withdrawal, agitation, anxiety, paranoid ideation, interacting with others in an abrasive or brusque manner, substance-related issues, and depressive symptoms (depressed mood, feeling fatigue, feelings of worthlessness, and past history of suicidal ideation - none at the present and no reported attempts).  VA examiner found that the Veteran appeared to be exhibiting noticeable limitations in the areas of social interaction (e.g., responding to real and perceived criticism and interacting with others in the community or work) and adaptation (e.g., responding appropriately to changes/stress in his environment).  The Veteran appeared to be exhibiting mild to moderate limitations in the areas of concentration, persistence, and pace (e.g., sustaining or focusing on tasks for extended periods of time, working in close proximity to others, and completing a workday/week without being disrupted by psychologically-based symptoms) and initiating or participating in any activities of daily living (e.g., hygiene, household chores, shopping, managing finances, or driving).  The VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The VA examiner also commented on the Veteran's ability to perform activities consistent with his work experience, prior education and training.  Due to his service-connected PTSD, the Veteran appeared to be exhibiting significant limitations in the areas of social interaction and adaptation.  In a work-related environment, he may exhibit noticeable difficulty in responding to real and perceived criticism, interacting with others in the community or work, and responding appropriately to changes and/or stresses in the work environment.  He appeared to be exhibiting mild to moderate limitations in the areas of concentration, persistence, and pace and initiating or participating in any activities of daily living (e.g., hygiene, household chores, shopping, managing finances, or driving).  In a work-related environment, he may exhibit occasional difficulty in sustaining or focusing on tasks for extended periods of time at work, working in close proximity to others, and completing a workday/week without being disrupted by psychologically-based symptoms.  However, areas such as remembering locations and work-like procedures, understanding and carrying out short and simple instructions, being punctual, making simple-work related decisions, setting realistic and proper goals and plans, and being aware of normal hazards and making proper appropriate precautions in work-related settings appeared to have been marginally impacted by his service-connected PTSD condition.

Based on a thorough review of the record, the Board concludes that the evidence reasonably shows that the Veteran disability picture was comparable to a 70 percent rating beginning at the time of the July 2010 correspondence from the Veteran's father, wife and aunt which indicate that the Veteran's PTSD symptomatology had increased in severity.  The evidence of record as of July 10, 2010 shows that the Veteran's PTSD symptoms were manifested by hypervigilance, obsessional rituals such as checking locks, leaving the lights on, and drawing the blinds; intrusive thoughts; nightmares, nervousness, anxiety attacks, anger, crying spells, near-continuous anxiety and depression; impaired impulse control, such as irritability; avoidance; inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships, such as having no friends.  Accordingly, the severity, frequency, and duration of the Veteran's PTSD symptoms as of July 10, 2010 are consistent with a 70 percent disability rating. 

The Veteran's PTSD symptoms are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula.  The Board recognizes the lay statements in July 2010 from the Veteran's wife and aunt that the Veteran's hygiene had decreased and he has a hard time remembering the names of family members.  However, there is no evidence that the Veteran's PTSD is collectively manifested by symptoms that more nearly approximate a 100 percent rating under the General Rating Formula for Mental Disorders, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or any other symptoms equivalent in severity, frequency, or duration.  38 C.F.R. § 4.130 (2016).  As such, the Veteran's PTSD does not result in total occupational and social impairment under 38 C.F.R. § 4.130.  

Of note, the Veteran was assessed with a GAF score of 47 at the June 2013 VA examination  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  This score is largely consistent with the assignment of a 70 percent disability rating as of July 14, 2010.  Accordingly, the Veteran's PTSD symptoms do not more nearly approximate to the symptoms which correspond with a 100 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

As noted above, the RO awarded the Veteran a total disability rating based on individual employability (TDIU) effective June 17, 2013 in its June 2016 decision.  However, the standards used for an award of TDIU and a total rating for PTSD are different.  A 100 percent rating for PTSD requires total occupational and social impairment.  Although the Veteran may be unable to secure or maintain substantial employment for TDIU purposes, it does not follow that he is totally impaired for purposes under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for PTSD for the period as of July 10, 2010 are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that his service-connected PTSD prevents him from securing and following any substantially gainful employment since June 9, 2008.  As noted above, a June 2016 decision granted TDIU due to his service-connected PTSD, effective June 17, 2013.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).
"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

From June 9, 2008 to July 10, 2010, the Veteran has a combined evaluation of 50 percent: PTSD as 50 percent disabling; right foot injury as non-compensable; and appendectomy residual scar as non-compensable.  At a 50 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Thus, the schedular criteria have not been satisfied.

Although the Veteran does not meet the schedular criteria for a TDIU prior to July 10, 2010, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2016).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).  Here, the RO did not refer this case for extraschedular consideration.

In this case, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

The Board finds that the May 2009 VA PTSD examination described mild impairments to the Veteran's social functioning.  Although the examiner determined that the occupational functioning was not applicable because the Veteran was retired at the time, the Board finds that the listed and described symptomatology prior to July 14, 2010 does not reveal factors outside the norm resulting in unemployability.  During this time, the Veteran has not shown that his service-connected PTSD significantly hindered his ability to maintain some form of gainful employment.  There is no evidence that the Veteran's PTSD impacted his ability to perform occupational tasks.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected PTSD cause a significantly diminished level of functioning to the point where the Veteran is unable to work. 

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevented him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted prior to July 10, 2010.  38 C.F.R. § 4.16(b) (2016).

However, in light of the assignment above of 70 percent for PTSD, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) as of July 10, 2010.  The remaining question is whether the Veteran's service-connected PTSD causes him to be unable to secure or follow a substantially gainful occupation. 

In a July 2010 correspondence, the Veteran's wife, M.B., described his behavior as hypervigilant, paranoid, moody and stated that his concentration is poor and he cannot focus on one thing for a very long time.  She also noted that the Veteran cannot handle stressors and practices avoidance when faced with stress.   In a July 2010 correspondence, the Veteran's aunt, Q.E.B., described his behavior as irritable, angry, short tempered, and isolative.  She described his nervousness in public places.  She also mentioned that he cannot concentrate on one issue and he cannot handle stress.   In January 2012 correspondence, the Veteran reported that he last worked full time in 2005, and that he became too disabled to work in 2007 due to his PTSD.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record strongly suggests that the Veteran's impairment from his PTSD  precludes him from securing or following a substantially gainful occupation, effective as of July 10, 2010.  The record indicates that he cannot handle stress due to PTSD and that some of his PTSD symptoms limit his everyday functioning, essentially eliminating work in public places, working with others, or responding to authority, as a result of unpredictable behavior, inability to function in public places, and difficulty in concentrating.  The Board finds that the evidence of record shows that that the Veteran has consistently experienced severe functional impairment as a result of his service-connected PTSD since July 10, 2010.  Thus, the Board finds the overall evidence as to employability is at least in equipoise.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met as of July 10, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, for the period prior to July 10, 2010 is denied. 

A rating of 70 percent, but not higher, for PTSD for the period beginning on July 10, 2010, is granted. 

Entitlement to a TDIU, for the period prior to July 10, 2010, is denied. 

Entitlement to a TDIU, for the period beginning on July 10, 2010, is granted, 




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


